                                          Case 4:20-cv-05640-YGR Document 339 Filed 02/15/21 Page 1 of 2
                                                                                                                        FILED
                                                                                                                          Feb 15 2021

                                   1                                                                                   SUSANY. SOONG
                                                                                                                  CLERK, U.S. DISTRICT COURT
                                   2                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                        SAN FRANCISCO
                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                      Case No. 20-cv-05640-YGR (TSH)
                                   8                       Plaintiff and Counter-
                                                                                                DISCOVERY ORDER
                                   9     Defendant,
                                                                                                Re: Dkt. No. 338
                                  10                v.

                                  11     APPLE INC.,
                                  12                       Defendant and
Northern District of California
 United States District Court




                                  13     Counterclaimant.

                                  14

                                  15             A little after 9:30 p.m. last night the parties filed a joint discovery letter brief in which

                                  16   Apple seeks a two-day extension of time to serve its expert reports for the three Apple experts who

                                  17   rely on certain data regarding Fortnite users. (Apple says it will serve its remaining expert reports

                                  18   by the existing deadline, which is today). ECF No. 338.

                                  19             The February 15, 2021 deadline to serve opening expert reports was set by Judge Gonzalez

                                  20   Rogers in her case scheduling order at ECF No. 116. As the Court explained in response to a

                                  21   previous request by Apple to extend the fact discovery cutoff: “So here is the deal. Judge

                                  22   Gonzalez Rogers sets the case schedule, and then I manage discovery within the boundaries that

                                  23   she sets. . . [¶] So I hear the two sides’ points of view on whether the deadline should be extended.

                                  24   I’m happy to listen to whatever you have to say. There is simply nothing I can do about that.”

                                  25   ECF No. 300 at 53.

                                  26             To repeat: the undersigned magistrate judge has no power to alter the deadlines in Judge

                                  27   Gonzalez Rogers’ case scheduling order. If Apple wants this relief, it must ask the district judge

                                  28   for it.
                                         Case 4:20-cv-05640-YGR Document 339 Filed 02/15/21 Page 2 of 2




                                   1         Apple’s request is therefore denied without considering it on the merits.

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: 2/15/2021

                                   5
                                                                                                  THOMAS S. HIXSON
                                   6                                                              United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
